CIB MARINE BANCSHARES, INC.
SEVERANCE PAY PLAN

CIB Marine Bancshares, Inc. and/or its subsidiaries (CIB Marine) shall pay each
Eligible Employee involuntarily terminated for reasons other than for Cause,
voluntary resignation or early retirement, severance pay based upon the current
base compensation of the Eligible Employee pursuant to the following schedule:

              Employment   Less Than One Full   One or More Years     Status  
Year of Service   of Service   Maximum Benefit
Full Time
(all position
levels)
  Two weeks   Two weeks/year,
with a minimum
benefit of four
weeks   The lesser of 36
weeks, or the base
compensation paid
to the Eligible
Employee during the
twelve months
immediately
preceding
separation of
service.
 
           
Part Time
(all position
levels)
  One week   One week/year, with
a minimum benefit
of two weeks   The lesser of 12
weeks, or the base
compensation paid
to the Eligible
Employee during the
twelve months
immediately
preceding
separation of
service.

For purposes of this plan:

“Eligible Employee” shall mean any employee of CIB Marine and its subsidiaries
who is not otherwise provided severance benefits pursuant to a pre-existing
agreement, either approved by the appropriate federal banking regulators, with
the concurrence of the FDIC, or, if regulatory approval was not necessary, the
agreement was entered into prior to the implementation date of this
non-discriminatory severance plan;

“Cause” shall mean:



  •   Death of the Eligible Employee;



  •   The inability of the Eligible Employee, due to illness, injury, physical
or mental disability or incapacity or otherwise to perform his or her job
functions;



  •   Conviction of the Eligible Employee in a court of law for any felony or
act involving personal dishonesty, breach of trust, theft or misuse or
misappropriation of funds or other property;



  •   Incompetence (as measured against standards generally prevailing in the
banking industry), any breach of fiduciary duty involving personal profit, or
the engaging in fraud, theft or misuse or misappropriation of funds or other
property, embezzlement, personal dishonesty or like conduct by the Eligible
Employee;



  •   The intentional failure or refusal of the Eligible Employee to perform the
reasonable, necessary and lawful duties and responsibilities expected of the
Eligible Employee;



  •   Any willful act of misconduct, including any willful violation of law,
rule or regulation of the United States or any state of the United States (other
than traffic violations or similar offenses) by the Eligible Employee, or any
material violation of an employment policy of CIB Marine, which is, has had or
is likely to have a material adverse effect on CIB Marine;



  •   Suspension, removal and/or prohibition (whether temporary or permanent) by
any banking or similar regulatory authority from participation in the affairs of
CIB Marine or any of its subsidiaries; or



  •   The Eligible Employee is substantially responsible for the insolvency of,
the appointment of a conservator or receiver for, or the troubled condition of
CIB Marine.

For purposes of this definition, no act or failure to act on the part of the
Eligible Employee shall be considered “willful” unless done or omitted to be
done by the Eligible Employee not in good faith and without reasonable belief
that the Eligible Employee’s act or omission was in the best interest of CIB
Marine.

In order to receive the benefits under this Severance Pay Plan, Eligible
Employees shall execute and deliver to CIB Marine a Separation Agreement and
General Release in a form prescribed by CIB Marine.

This Severance Pay Plan may be terminated, rescinded or amended at any time by
CIB Marine in its sole and absolute discretion without prior notice to Eligible
Employees. The language and all parts of this Plan shall in all instances be
determined, construed and interpreted by CIB Marine, whose determination shall
be final and conclusive.

